Notice of Pre-AIA  or AIA  Status
The present application, field d on or after March 16, 2013, is being examined under the first inventor to field provisions of the AIA .
Claims 1- 25 are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) field d 09/29/2020; 10/21/2019; are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 10 and 17 recite “the spike message including a physical neuron identifier (PNLD) of a neuron causing the spike;”, “a local neuron identifier (LNID)” are unclear
However, the scopes “the spike message including a physical neuron identifier (PNID) of a neuron causing the spike;”, “a local neuron identifier (LNID) are unclear. These do not seem to be a widely-used term of art, and the applicant does not seem to 
For the reasons discussed above, claims 1, 10 and 17 are rejected under 112(b) as being indefinite. Dependent claims 2-9, 11-16 and 18-25 Inherit this deficiency from claims 1, 10 and 17 are rejected for the same reason.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-6, 9-11, 13-14, 17-19, 21-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur at al. (Pub. No. US20140180984 – hereinafter, Arthur) in view of Davies et al. (Pub. No. US20180174026– hereinafter, Davies).
Regarding to claim 1, Arthur teaches a system for neuromorphic accelerator multitasking, the system comprising: an axon processor (Arthur, [Par.0029, lines 5-8], “As such, a neuromorphic and synaptronic computation comprising digital neurons according to embodiments of the invention may include various electronic circuits that are modeled on biological neurons.” And [Par.0036], “The neurosynaptic module 100 comprises at least one multi-way parallel processor device ("processor") 150. Each processor 150 multiplexes computation and control logic for a plurality of neurons 11. In one embodiment, each processor 150 multiplexes computation and control logic for neurons 11 of one core circuit 10. In another embodiment, each processor 150 multiplexes computation and control logic for neurons 11 of different core circuits 10.” Examiner’s note, multiplexes computation implements a multitasking.);
and a neuron address translation circuitry (NATC), the NATC including: a first interface to receive a spike message (Arthur, [Par.0057, lines 12-16], “If the target axon 15 for an outgoing firing event is off-module (i.e., on a different neurosynaptic module 100), the encoder 354 encapsulates the outgoing firing event as an outgoing address event packet, and sends the outgoing address event packet to the interconnect network 450.” Examiner’s note, the encoder is corresponding to the neuron address translation circuitry. Firing event is corresponding to the spike message.),
the spike message including a physical neuron identifier (PNID) of a neuron causing the spike (Arthur, [Par.0037, lines 2-6], “Each processor 150 has a corresponding neuron data memory device 200, a corresponding collection 251 of axon activity bit maps 250 (FIG. 6), a corresponding scheduler device ("scheduler") 350, and a corresponding routing data lookup table (LUT) 400.” And [Par.0046], “FIG. 4A illustrates a routing data lookup table 400, in accordance with an embodiment of the invention. As stated above, each processor 150 has a corresponding routing data LUT 400 that maintains routing information for multiple neurons 11. The LUT 400 comprises multiple entries 411. Each entry 411 maintains routing information for a corresponding neuron 11.” Examiner’s note, the LUT 400 tat maintain routing information for a corresponding for plurality neurons 11, therefore, the firing event (spike message) including the identification of the firing neuron.); 
processing circuitry to: translate the PNID into a network identifier (NLD) and a local neuron identifier (LNID) (Arthur, [Par. 0037], “The processors 150 of the neurosynaptic module 100 run in parallel. Each processor 150 has a corresponding neuron data memory device 200, a corresponding collection 251 of axon activity bit maps 250 (FIG. 6), a corresponding scheduler device ("scheduler") 350, and a corresponding routing data lookup table (LUT) 400… Each bit of a bit map 250 corresponds to an incoming axon 15.” And [Par.0045-Par.0048], “FIG. 3B illustrates example neuron attributes 215 maintained in an entry 211 of a neuron data memory device 200, in accordance with an embodiment of the invention. In one embodiment, each entry 211 maintains the following neuron attributes 215 for a corresponding neuron 11: a membrane potential variable (V), a threshold parameter (Th), a leak rate ;
and locate synapse data based on the NID (Arthur, [Par.0045, lines 3-8], “In one embodiment, each entry 211 maintains the following neuron attributes 215 for a corresponding neuron 11: … and synaptic excitation/inhibition strengths for each possible axon type (Syn0, Syn1, Syn2, etc.).” );
However, Arthur does not teach and a second interface to communicate the synapse data and the LNID to the axon processor.
On the other hand, Davies teaches and a second interface to communicate the synapse data and the LNID to the axon processor (Davies, [Par.0038], “FIG. 3 is a block diagram 300 that illustrates certain details of a neuromorphic core within the neuromorphic architecture in which the core's 110 architectural resources are shared in ).
Arthur and Davies are analogous in arts because they have the same field of endeavor of Mapping a spike messages to the corresponding Network Identifier. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Arthur’s method, in view of Davies by a second interface to communicate the synapse data and the LNID to the axon processor. The modification would have been obvious because one of the ordinary skills in art would be motivated to create an efficient and fast neuromorphic processor (Davies, [Par.0032], “ There are a variety of ways in which a neuromor­phic processor may be architected. It is, however, desirable to create an efficient and fast neuromorphic processor that borrows from the biological model where practical, but deviates from the biological model when it is advantageous to do so. The examples and techniques below provide architectures to achieve just such a neuromorphic processor.”).
Regarding to claim 10 is being rejected for the same reason of the claim 1. 
Regarding to claim 17 is being rejected for the same reason of the claim 1. 
Additionally, Arthur teaches at least one machine readable medium including instructions for neuromorphic accelerator multitasking, the instruction,
when executed by processing circuitry, cause the processing circuitry to perform operations comprising: (Arthur, [Par.0083, lines 7-11], “The non-transitory computer-useable storage medium has a computer-readable program, wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention according to the embodiments described herein.)
Regarding to claim 2, Arthur teaches the system of claim 1, wherein the synapse data includes a memory address range (Arthur, [Par.0002], “a time-division multiplexed neurosynaptic module with implicit memory addressing for implementing a universal substrate of adaptation.” And [Par.0022, lines 7-12], “The processor includes a memory array that maintains a plurality of synaptic weights. The processor integrates incoming firing events in a time-division multiplexing manner. Incoming firing events are integrated based on the neuron attributes and the synaptic weights maintained.”).
Regarding to claim 18 is being rejected for the same reason of the claim 2. 
Regarding to claim 3, Arthur teaches the system of claim 1, wherein, to translate the PNID into the NID and the LNID, the processing circuitry compares the PNID to a plurality of PNID ranges, each PNID range corresponding to a unique NID (Arthur, [Par.0073, lines 4-7], “In another embodiment, the unit 178 is a multiplexer. The comparator 179 generates a firing event if the comparator 179 determines that the updated membrane potential variable V has exceeded the value provided by the second adder 178.” And [Par.0074, lines 1-3], “When the processor 150 has finished iterating through each index of the axon vector 255, the updated neuron attributes 215 (e.g., the updated membrane potential variable V) are written to the memory device 200.” Examiner’s note, index of the axon vector is considered as the .
Regarding to claim 11 is being rejected for the same reason of the claim 3. 
Regarding to claim 19 is being rejected for the same reason of the claim 3. 
Regarding to claim 5, Arthur teaches the system of claim 1, comprising a neural processor cluster connected via an interconnect to the axon processor (Arthur, [Par.0037, lines 1-4], “The processors 150 of the neurosynaptic module 100 run in parallel. Each processor 150 has a corresponding neuron data memory device 200, a corresponding collection 251 of axon activity bit maps 250. ” and [Par.0038, lines 1-10], “The neurosynaptic module 100 is connected to an interconnect network 450 that communicates firing events between multiple neurosynaptic modules 100. In one embodiment, firing events are propagated through the interconnect network 450 in the form of address-event packets. Each address-event packet includes a firing event encoded as a binary address that represents a target incoming axon 15, a time stamp indicating when the firing event was generated, and a predetermined delivery delay indicating when the firing event should be delivered to the target incoming axon 15.” Multiple neurosynatic modules is corresponding to the neural processor cluster).
Regarding to claim 13 is being rejected for the same reason of the claim 5. 
Regarding to claim 21 is being rejected for the same reason of the claim 5. 
Regarding to claim 6, Arthur teaches the system of claim 5, comprising a power supply to provide power to components of the system, the power supply including an interface to provide power via mains power or a battery (Arthur, [Par.0078, lines 1-4], “The computer system can include a display interface 306 that .
Regarding to claim 14 is being rejected for the same reason of the claim 6.
Regarding to claim 22 is being rejected for the same reason of the claim 6.
Regrading to claim 9, Arthur teaches the system of claim 1, wherein the axon processor is to update a synapse structure in the synapse data based on a training event corresponding to the first NID (Davies, [Par.0034], “In an example of a spiking neural network, activation functions occur via spike trains, which means that time is a factor that has to be considered. Further, in a spiking neural network, each neuron is modeled after a biological neuron, as the artificial neuron receives its inputs via synaptic connections to one or more "dendrites" (part of the physical structure of a biological neuron), and the inputs affect an internal membrane potential of the artificial neuron "soma" (cell body). In a spiking neural network, the artificial neuron "fires" (e.g., produces an output spike), when its membrane potential crosses a firing threshold. Thus, the effect of inputs on a spiking neural network neuron operate to increase or decrease its internal membrane potential, making the neuron more or less likely to fire.”).
Arthur and Davies are analogous in arts because they have the same field of endeavor of Mapping a spike messages to the corresponding Network Identifier. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified 
Regarding to claim 25 is being rejected for the same reason of the claim 9. 
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur at al. (Pub. No. US20140180984 – hereinafter, Arthur) in view of Davies et al. (Pub. No. US20180174026– hereinafter, Davies) and further in view of Ananthanarayanan et al. (Pub. No. US20120173471-hereinafter, Ananthanarayanan)
Regarding to claim 4, Arthur teaches [..] wherein a member of the plurality of PNID ranges includes a PNID-begin and PNID-end pair that respectively hold a smallest PNID and a largest PNID that correspond to a NID (Arthur, [Par.0071], “For the first addition that corresponds to the first index of the axon vector 255 with a bit value of "1", the first adder 175 increments the membrane potential variable V (loaded from the i.sup.th entry of the corresponding memory device 200) by the value selected by the first multiplexer 171. For subsequent additions (i.e., the remaining indices of the axon vector 255 with a bit value of "1"), the first adder 175 increments a modified membrane potential variable V' by the value selected by the first multiplexer 171. The modified membrane potential variable V' is a temporary variable provided by the third multiplexer 176. The third multiplexer 176 selects between an updated membrane potential variable V provided by the first adder 175 and a reset membrane potential variable V.sub.reset generated by the reset unit 177.” Examiner’s note, the time-multiplexed, the first index axon vector (PNID-begin) is keep increasing by adder in the subsequence step, therefore, the PIND_begin and PIND-end pair that respectively hold a smallest PNID and largest PNID corresponding to the NID (index of the axon).).
However, Arthur does not teach the system of claim 1, wherein the LNID is calculated by subtracting a PNID-begin value from the PNID,
On the other hand, Ananthanarayanan teach the system of claim 1, wherein the LNID is calculated by subtracting a PNID-begin value from the PNID (Ananthanarayanan, [Par. 0112], “For each synapse that is activated, let n be the post-synaptic neuron and m be the pre-synaptic”.. [Par.0118], “(c) add .DELTA.w from Tw.sub.in of post-synaptic neuron n and subtract .DELTA.w from TW.sub.out of pres-,
Arthur, Davies and Ananthanarayanan are analogous in arts because they have the same field of endeavor of generating a neuromorphic and synaptronic systems based on spike-neuron. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Arthur and Davies’s method, in view of Ananthanarayanan by LNID is calculated by subtracting a PNID-begin value from the PNID. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve efficiency of the generating (Ananthanarayanan, [Par.0179], “According to an embodiment of the invention, calculating as in a purely local fashion improves efficiency. In this case, on each processor a different as value is calculated for each source neuron ( cell) that sends projections to that processor. This calculation is according to the synaptic weights from the source neuron to the target neurons found on that processor. Therefore, each source neuron has multiple as values, one for each processor targeted by that neuron. This system eliminates the need to pass synaptic weights and as values between processors. According to an embodiment of the invention, efficiency can further be improved by infrequently calculating a single as value for each neuron in the axonal normalization process in the multiprocessor normalization.”).
Regarding to claim 12 is being rejected for the same reason of the claim 4. 
Regarding to claim 20 is being rejected for the same reason of the claim 4. 

Claim Objections
Claims 7, 8, 15,16, 23 and 24  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provide below.
Hosokawa et al. (Pub. No. US20170185891, hereinafter- Hosokawa): teaches a method and system are provided for updating a neuron membrane potential in a spike time dependent plasticity model in a neuromorphic system. 
Rixner et al. (Pub. No. US20100095020, hereinafter- Rixner): teaches the method includes receiving, at a first Axon, an ARP request from a source host directed to a target host. The method also includes obtaining a first route from the first Axon to the second Axon, and generating a target identification corresponding to the target host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T./
Examiner, Art Unit 2126


/BABOUCARR FAAL/Primary Examiner, Art Unit 2184